Citation Nr: 0900726	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  06-06 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
neck disability.  

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
multiple sclerosis (MS).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1970 to 
March 1972. 

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied entitlement to service connection 
for a head injury and a left shoulder injury, and continued 
the previous denials of service connection for MS, a back 
condition, and a neck condition.  

In his February 2006 substantive appeal to the Board the 
veteran requested a hearing before a Veteran's Law Judge at 
the RO.  In August 2008, he withdrew his request in a timely 
manner.

The RO addressed the new and material evidence issues in the 
rating decision on appeal and found that the veteran had not 
submitted new and material evidence for any of the claims.  
Irrespective of the RO's action, the Board must decide 
whether the veteran has submitted new and material evidence 
to reopen the claims of service connection for back and neck 
disabilities and MS.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

The issues have been re-characterized to comport to the 
evidence of record.  

The issue of service connection for MS is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
currently has residuals of a head injury.

2.  There is no competent medical evidence that the veteran 
currently has a left shoulder disability.

3.  The RO denied entitlement to service connection for back 
and neck pain in September 1999.  The appellant received 
timely notice of the determination, but did not appeal, and 
that decision is now final.

4.  Evidence received since the September 1999 rating 
decision is duplicative, cumulative, and redundant of 
evidence previously considered, and does not relate to the 
pertinent unestablished facts necessary to substantiate the 
claim of entitlement to service connection for a back 
disability. 

5.  Evidence received since the September 1999 rating 
decision is duplicative, cumulative, and redundant of 
evidence previously considered, and does not relate to the 
pertinent unestablished facts necessary to substantiate the 
claim of entitlement to service connection for a neck 
disability.

6.  The Board denied entitlement to service connection for MS 
in September 2003.  That decision is final.

7.  The evidence received since the September 2003 Board 
decision is not cumulative or redundant and raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for MS.  






CONCLUSIONS OF LAW

1.  Residuals of a head injury were not incurred in or 
aggravated by service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.307 (2008).

2.  A left shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.307 (2008).

3.  New and material evidence has not been received since the 
September 1999 rating decision, and the claim for entitlement 
to service connection for a back disability is not reopened.  
38 U.S.C.A. § 5108 (West 2002 and Supp. 2008); 38 C.F.R. § 
3.156 (a) (2008).

4.  New and material evidence has not been received since the 
September 1999 rating decision, and the claim for entitlement 
to service connection for a neck disability is not reopened.  
38 U.S.C.A. § 5108 (West 2002 and Supp. 2008); 38 C.F.R. § 
3.156 (a) (2008).

5.  New and material evidence has been received since the 
September 2003 Board decision, and the claim of entitlement 
to service connection for MS is reopened.  38 U.S.C.A. § 5108 
(West 2002 and Supp. 2008); 38 C.F.R. § 3.156 (a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in January 2004, and post-adjudication notice by 
letters dated in July 2007, October 2008, and November 2008.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

No new disability rating or effective date for award of 
benefits will be assigned as the claims for service 
connection are denied.  Accordingly, any defect with respect 
to that aspect of the notice requirement is rendered moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The veteran's claim to reopen service connection for MS based 
on new and material evidence has been considered with respect 
to VA's duty to notify and assist, to include Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Given the favorable 
outcome noted below with respect to the new and material 
issue no conceivable prejudice to the veteran could result 
from this adjudication.  See Bernard v. Brown 4 Vet. App. 
384, 393 (1993).

Although the January 2004 pre-adjudication letter did not 
specifically inform the veteran of the basis of the last 
final denial in September 1999 for the claim to reopen the 
claim for service connection for back and neck disabilities, 
pursuant to Kent v. Nicholson, 20 Vet, App. 1 (2006), the 
veteran has been shown to be aware of the evidentiary 
requirements to reopen those claims.  The January 2004 letter 
did describe the meaning of "new" and "material" evidence 
required to reopen the claim.  The veteran and his 
representative have demonstrated actual knowledge of the 
evidence necessary to substantiate a new and material 
evidence claim, including awareness of the basis of the last 
final denial in September 1999.  In numerous statements of 
record the veteran and his representative contend that he 
currently receives treatment for back and neck disabilities.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can 
demonstrate that a notice defect is not prejudicial if it can 
be demonstrated... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).  

A medical examination was not provided regarding the 
existence or etiology of the claimed residuals of a head 
injury or left shoulder disability.  VA's duty to assist 
doctrine does not require that the veteran be afforded a 
medical examination, however, because there is no competent 
medical evidence that the claimed conditions currently exist.  
See, McLendon v. Nicholson, 20 Vet. App. 79, 82-83  (2006); 
Charles v. Principi, 16 Vet. App. 370 (2002); 38 C.F.R. § 
3.159 (c) (2008).  

VA has obtained service medical records (SMRs) and assisted 
the veteran in obtaining evidence.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claim file; and the veteran 
has not contended otherwise.  
VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  New and Material Evidence Claims

The RO originally denied entitlement to service connection 
for back and neck pain in a September 1999 rating decision on 
the basis that the evidence did not show that the veteran had 
a neck or back disability for which compensation may be 
established.  It was noted that pain is only a symptom and 
that service connection could not be awarded for pain alone.  
The veteran did not appeal the decision and the decision is 
now final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 20.1103 (2008).  
In September 2003, the Board denied a claim for service 
connection for MS on the basis that the preponderance of the 
evidence did not show that there was a causal link between 
the veteran's MS and service, and that MS was not present 
prior, during, or within 7 years of service.  The veteran did 
not appeal that decision and it is now final.  38 C.F.R. § 
20.1100 (2008).  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must present a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (a).

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").


A.  Back and Neck Disabilities

Evidence considered at the time of the September 1999 rating 
decision includes the veteran's SMRs and private treatment 
records dated in June 1980, February 1984, April, March, and 
May 1992, and October 1994.  

Evidence submitted since the September 1999 rating decision 
pertaining to the veteran's back and neck includes an August 
2000 VA treatment report that notes that the veteran 
complained of chronic back and neck pain, possibly from a 
tank accident while in service; a May 2002 VA treatment 
record that notes the veteran complained of acute low back 
pain and was assessed with acute low back pain; a July 2002 
VA treatment report that notes the veteran's neck is supple, 
has no masses, full range of motion without pain, and no 
cervical tenderness; and a January 2004 VA treatment record, 
which notes the veteran complained of low back pain.

Regarding the September 1999, August 2000, May 2002, July 
2002, and January 2004 VA treatment records, this evidence is 
new because it is not duplicative of evidence considered by 
the RO at the time of its September 1999 rating decision.  
However, none of this evidence is material because it merely 
notes that the veteran has self-reported complaints of back 
and neck pain, and they do not relate to the unestablished 
fact of whether the veteran has a current diagnosed 
disability related to his back or neck as required by 38 
C.F.R. § 3.303 (2008).   In fact, none of the treatment 
records provide a diagnosis of an existing back or neck 
disability and, accordingly, do not present a reasonable 
possibility of substantiating the claims.  38 C.F.R. § 3.156 
(a); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) (noting that pain alone, without a diagnosed or 
identifiable underlying condition, does not constitute a 
disability for which service connection may be granted.)  

Given the absence of receipt of any new and material evidence 
since the September 1999 rating decision, reopening the 
claims to entitlement to service connection for back and neck 
disabilities is not warranted.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156 (a).


B.  MS

Evidence submitted since the September 2003 Board decision 
pertaining to the veteran's claimed MS includes a July 2004 
private medical opinion noting that the physician reviewed 
the veteran's pre-induction evaluation and that he had 
neurologic symptoms that could have been because of MS, and 
it is probable that the veteran had MS at the age of 19 when 
he entered the army, and; an August 2005 private medical 
opinion noting that the veteran may have had the first 
symptoms of MS at induction into service and that the rigors 
of service may have worsened the condition.

The July 2004 and August 2005 private medical opinions are 
new because they are not duplicative of evidence considered 
by the Board at the time of its September 2003 decision.

The July 2004 private medical opinion also notes that it is 
probable, not merely possible, that the veteran had MS prior 
to entry into service, and together with the August 2005 
private medical opinion, address the basis of the Board's 
September 2003 denial.  The medical opinions together clearly 
relate to unestablished facts necessary for an award of 
service connection; that is, whether the veteran had MS 
before service and whether it was worsened as a result of 
service as required by 38 C.F.R. § 3.306(a) and Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).

As the new evidence presents a reasonable possibility of 
substantiating the claim,  
reopening the claim to entitlement to service connection for 
MS is warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a) 
(2008).  

III.  Service Connection for Residuals of a Head Injury and a 
Left Shoulder Disability

The veteran seeks service connection for residuals of a head 
injury and a left shoulder disability.  He claims that he had 
injured his head and left shoulder during service when he was 
involved in a jeep roll over in Germany. 
 
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

SMRs dated in November 1970 do indicate that there was an 
examination of the left side of the veteran's head and 
mandible.  The radiographic report notes that the mandibular 
series were normal, and that the skull series indicated 
prominent pachonian sinuses in the biparietal areas and no 
fracture or bony abnormality was demonstrated.  SMRs do not 
indicate an in-service injury to the veteran's left shoulder.  
Clinical evaluation during the veteran's early release 
examination found that he had a normal head, face, neck, and 
scalp, sinuses, mouth and throat, spine, neurologic, and 
upper extremities.  

The medical evidence of record does not show a present 
diagnosis related to the veteran's left shoulder or a present 
diagnosis related to a residual head injury.  
Regardless of the fact that the veteran had radiographic 
images of his head in service, and regardless of whether or 
not the veteran was involved in a motor vehicle or tank 
accident during service, there is simply no medical evidence 
of record indicating that the veteran has been diagnosed with 
a current disability related to a residual head injury or his 
left shoulder.  VA treatment records dated in September 2000 
note that the veteran reported symptoms of frequent left 
sided headaches, however no diagnosis or assessment was made 
by the treating clinician.  Likewise, August 2000 VA 
treatment records note that the veteran reported cramps in 
the arms and joints, and pain in the head possibly due to a 
tank accident while in service.  Again no diagnosis or 
assessment was made concerning the veteran's left shoulder or 
head.  

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  That a condition or injury occurred in service is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Chelte v. Brown, 10 Vet. App. 
268, 271 (1997).  In the absence of proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Furthermore, pain 
alone, without a diagnosed or identifiable underlying 
condition does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285.

Although the veteran is competent to report the symptoms that 
he has experienced, such as pain, he is not competent to 
offer an opinion as to matters requiring medical expertise, 
such as a diagnosis or the etiology of a disability or 
disease.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, while the veteran's lay assertions have been considered 
they do not outweigh the evidence of record, which does not 
show any current diagnosis of a residual of a head injury or 
left shoulder disability.  See 38 C.F.R. § 3.385 (2008).

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection for 
residuals of a head injury and a left shoulder disability is 
not warranted.  Gilbert v. Derwinski, 1 Vet App. at 57-58; 38 
U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102. 




ORDER

Entitlement to service connection for residuals of a head 
injury is denied.

Entitlement to service connection for a left shoulder 
disability is denied.

New and material evidence has not been submitted and the 
claim for service connection for a back disability is not 
reopened. 

New and material evidence has not been submitted and the 
claim for service connection for a neck disability is not 
reopened. 

New and material evidence has been submitted and the claim 
for service connection for MS is reopened; to this extent 
only, the claim is granted.


REMAND

The veteran seeks service connection for MS.  This case is 
unusual in that the veteran contends that he had MS at the 
time of his entry into service and that his MS was aggravated 
during service. He believes that his previous VA examination 
regarding this issue is deficient; specifically with respect 
to the conclusion that he has a drinking problem.  The 
veteran contends that he hardly drinks and that during wine 
testing a person does not drink each sip of wine.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  To rebut 
the presumption of sound condition under section 1111 for 
conditions not noted at entrance to service, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003); see also Wagner v. Principi, 370 F.3d 1089.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2008).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service based on all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

The veteran currently has MS.  A VA examination was conducted 
in February 2003.  The examiner diagnosed the veteran with 
MS, beginning in 1991, with the first symptom of right optic 
neuropathy.  

The February 2003 VA medical examination notes that the 
veteran started drinking alcohol at the age of 15 and 
continued to gradually increased the amount over the next 30 
years.  He would go up to 24 beers per week, and has taken 20 
drinks maximum in one day when he would attend a wine testing 
group.  Diagnoses of MS and a longstanding condition of 
peripheral neuropathy caused by heavy drinking were given.  
The examiner opined that the veteran's MS began in 1991, and 
that the symptoms of tingling and numbness the veteran is 
trying to describe as present earlier are considered to be 
due to peripheral neuropathy.  It appears that most of the 
examiners have missed the heavy use of alcohol and thereby 
missed the connection, ascribing some of the non-specific 
symptoms to MS.  

A July 2004 private medical opinion notes that the physician 
reviewed the veteran's pre-induction evaluation and that he 
had neurologic symptoms that could have been because of MS, 
and it is probable that the veteran had MS at the age of 19 
when he entered the Army.  An August 2005 private medical 
opinion notes that the veteran may have had the first 
symptoms of MS at induction into service and that the rigors 
of service may have worsened the condition.  There are 
numerous other private medical opinions of records dated in 
April and June 2000, November 2004, and December 2005 noting 
that the veteran may have had MS prior to service and that 
service may have worsened the condition.  

A May 2003 private medical opinion notes that the veteran has 
been his neighbor for 26 years and that he is not a heavy 
user of alcohol.  A November  2003 private medical opinion 
notes that the veteran's February 2003 VA examination noted 
that he had numbness due to peripheral neuropathy, which is 
incorrect, and that the veteran did have some numbness before 
he entered service.

A new VA examination and opinion is necessary because of the 
differing opinions given by the April and June 2000, February 
2003, May 2003, July 2004, November 2004, and August 2005 
physicians and the February 2003 VA examiner concerning 
whether the veteran's MS pre-existed service.  See Wagner v. 
Principi, 370 F.3d 1089.  Likewise, it appears, based on the 
May and November 2003 private medical opinions, that the VA 
examiner may have based his opinion on an incorrect factual 
basis regarding the veteran's use of alcohol.  See Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based 
on an inaccurate factual premise is not probative.)

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA medical examination to 
determine the etiology of the veteran's MS.  The 
examiner is to provide an opinion as to whether the 
veteran's MS disability preexisted his period of active 
service.  If so, is it at least as likely as not that 
the veteran's pre-existing MS disability was aggravated 
by any incident or disease in service, including the 
stress of service, and, if so, whether such aggravation 
due to the natural progression of the pre-existing 
condition.  The examiner must note the numerous private 
medical reports of record and the veteran's December 
1969 induction examination and attempt to reconcile 
them.

In the alternative, if it is determined that the veteran 
had no pre-existing MS, is it at least as likely as not 
that the veteran's MS had its onset during, or within 7 
years of, or is otherwise related to, service.  The 
examiner should specifically address the February 2003 
VA examiner's report which noted that the veteran was 
not diagnosed with MS until 1991, which was 
approximately 19 years after he separated from service.  

The claim folder must be made available to the examiner 
for review in conjunction with the examination.  A 
rationale for all medical opinions must be provided.

2.  Thereafter, if necessary, any additional development 
deemed appropriate should be accomplished.  The claim 
should then be readjudicated.  If the claim remains 
denied, the RO should issue a supplemental statement of 
the case (SSOC) containing notice of all relevant 
actions taken on the claim, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).
        
        



        

____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


